Citation Nr: 0843258	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-41 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a left knee 
disability, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The veteran had active duty military service from December 
1979 to December 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  


FINDINGS OF FACT

1. The August 1988 RO decision denying the veteran service 
connection for a left knee disability is final.

2. The competent evidence received since the August 1988 
determination does not relate to an unestablished fact 
necessary to substantiate the previously disallowed claim.


CONCLUSIONS OF LAW

1. The August 1988 determination which denied the appellant's 
claim of entitlement to service connection for a left knee 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1003 (2008).

2. Evidence received since the August 1988 rating 
determination in connection with appellant's claim of 
entitlement to service connection for a left knee disability 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that a November 2004 letter expressly informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim decided herein.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that a 
January 2005 letter partially satisfied notice under the 
VCAA.  In this regard, the January 2005 letter provided 
appropriate notice regarding what constituted new and 
material evidence, and specifically informed the appellant 
what evidence and information was necessary to reopen his 
previously disallowed claim.  Although some of the necessary 
language was contained in the attached rating decision, the 
Board finds any related error is non-prejudicial because 
future correspondence from the veteran demonstrates he had 
actual knowledge of requirements.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007) (stating that VA may rebut 
the presumption of prejudice by demonstrating the veteran had 
actual knowledge of the notice).  In particular, the Board 
points to the veteran's August 2005 notice of disagreement 
wherein the veteran references the January 2005 rating 
decision, which contained language relating to the standards 
for new and material evidence.  Additionally, the veteran was 
provided a statement of the case in October 2005 which more 
thoroughly addressed the required notice elements for both 
new and material evidence and the underlying service 
connection claim.  The veteran acknowledged this statement of 
the case in his December 2005 VA 9 form.  Finally, the Board 
notes the veteran received a letter in November 2004 which 
partially satisfied the notice requirements as they relate to 
the underlying claim of service connection.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002) (explaining the requirements).

The November 2004 letter was sent to the veteran prior to the 
January 2005 rating decision, making VCAA notice with respect 
to the elements addressed in the letter timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The January 
2005 new and material evidence notice was not sent to the 
veteran prior to the January 2005 rating decision.  However, 
the Board finds this error non-prejudicial because VA 
subsequently readjudicated the veteran's claim in the form of 
an October 2005 statement of the case and the November 2005 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (ruling that a 
timing defect can be cured by readjudicating the claim, 
including in the form of a statement of the case). 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  This notice was sent to the veteran in a letter 
dated March 2006.  Although notice in accordance with Dingess 
was not provided before adjudication of the claim, the Board 
finds that it may continue with its decision because it has 
concluded the veteran has not presented any new and material 
evidence.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim does not affect the 
essential fairness of the adjudication.  See Sanders, 487 
F.3d at 889 (holding that once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant). 

The Board also finds that VA has fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of his claim and 
requesting a VA medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as are all relevant VA and non-VA 
treatment records.  A new medical exam is not warranted 
because the Board finds the veteran has not presented any new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (2008), 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for a left knee disability in August 1988.  The 
RO's reason for the denial was that there was insufficient 
evidence the veteran's pre-existing left knee condition was 
aggravated by service.  The evidence used in making this 
determination consisted of the veteran's service treatment 
records, private medical records, a VA medical exam, and the 
veteran's lay statements.

In November 2004, the veteran filed to reopen his previously 
disallowed claim of entitlement to service connection for a 
left knee disability when he submitted a new VA Form 21-526.  
A January 2005 rating decision denied his claim.  The veteran 
submitted additional evidence and perfected an appeal.  New 
evidence received since the August 1988 denial includes 
statements from the appellant and additional medical records.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  In the present case, the lay statements from 
the veteran that his knee disability was aggravated by 
service cannot be accepted as competent medical evidence 
sufficient to establish aggravation due to service.  Under 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), the 
veteran as a layperson is not competent to provide evidence 
regarding a diagnosis or the cause of his left knee 
disability.  Since this evidence is not competent, it cannot 
be used to establish a fact necessary to substantiate the 
veteran's claim, and therefore does not qualify as material.  
Moreover, the veteran's statements concerning this point are 
already part of the record, meaning repetition of such 
statements is duplicative and not material.

The veteran has also submitted a substantial number of VA and 
private medical records since his August 1988 denial.  
However, these records contain few references to the 
veteran's left knee and go no further than establishing that 
the veteran continues to have knee pain.  Since this evidence 
was of record before the August 1988 denial, it is 
duplicative and not material.

Finally, the veteran's representative has asserted that a 
change in the regulations constitutes new and material 
evidence sufficient to allow a reopening of the veteran's 
claim.  Specifically, the representative argues that General 
Counsel Opinion VAOPGCPREC 3-2003 (July 16, 2003) established 
a new heightened burden on VA to prove by clear and 
unmistakable evidence that the veteran's injury was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (2008) 
(incorporating the changes by stating that VA may only 
overcome the presumption of soundness by showing clear and 
unmistakable evidence that a veteran's disease or injury pre-
existed service and was not aggravated by service).  However, 
the Board notes that under Routen v. West, 142 F.3d 1434, 
1440 (1998), a change in the evidentiary standard required to 
rebut a presumption does not constitute new and material 
evidence because the regulation originally establishing the 
presumption is not evidence.  Therefore, although the new 
regulation may have resulted in a more favorable standard for 
the veteran in the original adjudication of his case on the 
merits, it is does not satisfy the new and material standard 
required for the veteran to reopen his case.

Since none of the new competent evidence raises a reasonable 
possibility of substantiating his claim, the Board finds the 
veteran's request to reopen his previously disallowed claim 
of entitlement to service connection for a left knee 
disability must be denied.  38 C.F.R. § 3.156(a).  


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a left knee 
disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


